Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 10, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152047(68)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  BARUCH SLS, INC.,                                                                                        Joan L. Larsen,
           Petitioner-Appellant,                                                                                     Justices
                                                                   SC: 152047
  v                                                                COA: 319953
                                                                   Tax Tribunal:00-395010;
                                                                     00-415093
  TOWNSHIP OF TITTABAWASSEE,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of Chelsea Health & Wellness
  Foundation, d/b/a Five Healthy Towns Foundation, to participate as amicus curiae and
  file an amicus brief is GRANTED. The amicus brief submitted on June 3, 2016, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 10, 2016
                                                                              Clerk